ON APPLICATION FOR REHEARING
In this application for rehearing, the plaintiffs, Mr. and Mrs. Charles J. Menard have brought to our attention the fact that in affirming and recasting the judgment rendered below we failed to include as an element of our judgment an award for legal interest from the date of judicial demand.
In accordance with LSA-C.C.P. art. 1921 the court shall award interest in the judgment as prayed, or as provided by law. This was done by the trial court in its judgment, and properly so, and the omission of this interest in our judgment was simply an oversight by us which is hereby corrected. Hence the judgment rendered by us in our original opinion in favor of plaintiffs, Mr. and Mrs. Charles J. Me-nard, against the defendants, Andrew Jackson Apartments, Inc. and its insurer, American Mutual Liability Insurance Company, in solido, in the sum of $46,800.00 is amplified by granting to Mr. and Mrs. Charles J. Menard legal interest thereon from the date of judicial demand until paid on the principal sum awarded. The judgment is further amplified in favor of Mr. and Mrs. Charles J. Menard against Queen Insurance Company of America likewise adding thereto legal interest thereon from the date of judicial demand until paid. In all other respects the judgment rendered in our original opinion remains unchanged.
With this correction and amplification the application for rehearing is refused.